t c summary opinion united_states tax_court richard w and shirley a wilson petitioners v commissioner of internal revenue respondent docket no 24500-06s filed date michael o’hare for petitioners michael w bitner for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the unless otherwise indicated section references are to the internal_revenue_code_of_1986 in effect for the year in issue decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the sole issue is whether pursuant to sec_6662 petitioners are liable for an accuracy-related_penalty for failing to report their social_security_benefits on their federal_income_tax return background the parties have stipulated some facts which we incorporate herein when they petitioned this court petitioners resided in nebraska in petitioners received dollar_figure in social_security_benefits on their joint form_1040 u s individual_income_tax_return petitioners did not report any social_security_benefits as income their tax_return was prepared by tax help inc which had prepared their returns for many years on date respondent sent petitioners a notice that proposed increasing petitioners’ federal_income_tax by dollar_figure because petitioners had failed to report their social_security_benefits respondent also proposed a dollar_figure accuracy- related penalty pursuant to sec_6662 petitioners promptly filed an amended return which listed their social_security_benefits and reported an additional dollar_figure of tax_liability by notice_of_deficiency respondent determined a dollar_figure accuracy-related_penalty under sec_6662 petitioners filed a timely petition for redetermination discussion sec_6662 imposes a 20-percent penalty on any portion of an underpayment that is attributable to among other things negligence or disregard of rules or regulations for this purpose negligence includes any failure to make a reasonable attempt to comply with the tax code the term disregard includes careless reckless or intentional disregard sec_6662 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted in good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs reliance on a professional return preparer may be reasonable and in good_faith if the taxpayer establishes the return preparer had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the return preparer and the taxpayer actually relied in good_faith on the return preparer’s judgment 115_tc_43 affd 299_f3d_221 3d cir there is no dispute that petitioners failed to report their social_security income on their return resulting in an underpayment respondent has met his burden of production under sec_7491 petitioners failed to demonstrate reasonable and good_faith reliance on their tax_return_preparer in fact at the trial petitioners’ attorney who is also an accountant and employed at tax help inc did not pursue this defense in any meaningful way but instead rested his case on the baseless contention that the commissioner’s alleged failure to impose the sec_6662 penalty in allegedly analogous situations involving other unidentified taxpayers means that the sec_6662 penalty cannot be sustained in this case at trial petitioner husband conceded that petitioners signed their form_1040 without looking at the first page wherein the line calling for the reporting of social_security_benefits was left blank we are unable to conclude on this record that petitioners’ reliance on their return preparer was reasonable that they provided their return preparer all necessary information or that they exercised the due care of ordinarily prudent persons in failing even to look at the first page of insofar as they might be indicative of the nature or quality of advice dispensed at tax help inc petitioners’ attorney’s contentions tend to call into question whether the return preparer had sufficient expertise to justify petitioners’ reliance their return before signing it the understatement is due to negligence and careless disregard of rules and regulations within the meaning of sec_6662 and petitioners are liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
